NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

AGUSTIN GARCIA,

Plaintiff,
Civ. No. 13-1250

v.
MEMORANDUM ORDER

CORRECTIONAL MEDICAL SERVICE,
INC et al.,

Defendants.

THOMPSON, U.S.D.J.

 

IT APPEARING that the parties have stipulated dismissal of all claims against all parties
(ECF Nos. 274-76);

IT IS on this 1A tay of July, 2019,

ORDERED that this case is DISMISSED WITH PREJUDICE; and it is further

ORDERED that the Clerk close this case.

AE Rape)

ANNE E. THOMPSON/U.S.D.J.
